Citation Nr: 1449856	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a January 2013 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless claims file.  Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveals no additional pertinent documents. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's tinnitus had onset during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination on the issue decided herein, discussion of VA's compliance with its duties to notify and assist is not necessary.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran has a diagnosis of tinnitus as demonstrated by the October 2010 VA examination, and therefore the first element of service connection is met.  

The evidence is at least in equipoise concerning the other two elements of service connection.  With regard to an in-service injury, the Veteran asserts that he was exposed to loud noise while operating heavy equipment, which is consistent with his military occupational specialty of a crawler tractor operator as reflected on his DD-214.  The Veteran also testified credibly that he experienced ringing in his ears after taking a malaria pill in service.  The Board finds that the Veteran's statements are sufficient to show an in-service injury.  

The evidence also demonstrates that it is at least as likely as not that the disability began during service and has continued since service.  The Veteran explained at the January 2013 hearing that he experienced ringing in his ears in service, including after taking a malaria pill, and that the ringing has continued ever since.  The Veteran is competent to report symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran's service treatment records are silent for complaints of ear problems and an August 1972 report of medical history shows that the Veteran reported no ear, nose, or throat trouble, and no hearing loss; notably, the report did not specifically ask about ringing in the ears.  At the January 2013 hearing, the Veteran described that he did not seek treatment in service because ringing in the ears "was just something that happened that everyone had" and he did not think it was severe enough to require treatment.  Additionally, in a statement attached to his February 2012 substantive appeal, the Veteran described that he did not report the condition because he had already been warned that it was a normal side effect of the anti-malaria drug, so there was no need to report the condition as the cause was already known.  The Board finds the Veteran's account to be credible notwithstanding the lack of in-service documentation of tinnitus because the Veteran has provided a reasonable explanation for why he did not report his tinnitus and the separation report of medical history did not specifically ask about ringing in the ears.  

Although the October 2010 VA examiner opined that tinnitus was not related to service, he based this opinion on documented normal hearing sensitivity at separation and the lack of medical records of ear problems during service, and did not otherwise address the Veteran's assertion of tinnitus beginning in service.  Given the Veteran's competent and credible reports of tinnitus beginning in service and continuing ever since, the Board finds that the evidence is at least evenly balanced as to whether current tinnitus is related to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that medical evidence is not always required when the determinative issue involves medical etiology).  Therefore, with reasonable doubt resolved in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  


REMAND

Regarding entitlement to service connection for an acquired psychiatric disorder, remand is necessary to ensure all necessary development is accomplished.  The Veteran reported at the January 2013 hearing that December 2012 VA testing revealed that he had posttraumatic stress disorder (PTSD).  Additionally, the May 2012 supplemental statement of the case references electronic review of outpatient VA treatment reports and indicates that such reports show that PTSD was ruled out.  However, no VA treatment records are associated with the claims file or in the electronic files available to the Board.  These records must be obtained and associated with the Veteran's claims file.  Additionally, a new examination will be needed if the claim cannot be granted based on such records, as the August 2010 examiner failed to adequately explain why the Veteran did not meet the criteria for a diagnosis of PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records, including any records of treatment at the Ann Arbor VA medical center, with the assistance of the Veteran as necessary, and associate them with the claims file (either the physical file or Virtual VA or VBMS).  

2.  After any additional records are obtained, and if the claim cannot be granted without an examination, schedule the Veteran for a VA psychiatric examination and provide the examiner with access to the claims file and any pertinent electronic records.  The examiner must review the claims file in conjunction with the examination and document such review in his or her report.  The examiner is asked to:  

(a)  Examine the Veteran and diagnose any acquired psychiatric disorders.  If a diagnosis of PTSD is not warranted, explain why that is the case.  If more than one disorder is diagnosed, the examiner should discuss whether it is possible to differentiate which symptoms are attributable to each diagnosis.  

(b)  For each and every diagnosed acquired psychiatric disorder, opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the acquired psychiatric disorder had onset during or is otherwise caused by the Veteran's military service, including the claimed stressor.  

(c)  Provide an explanation for all opinions, including a discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions, explain why that is the case.  

3.  After completing the above development and any other indicated development, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


